Citation Nr: 0707393	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  97-06 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUE

Entitlement to service connection for a claimed respiratory 
disorder, including chronic obstructive pulmonary disease 
(COPD), to include as secondary to the service-connected 
post-traumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Andrew J. Waghorn, Attorney at 
Law




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from June 1944 to March 
1946.  

In an August 1990 rating action, the RO determined that the 
veteran was incompetent for VA purposes.  As such, the 
veteran's spouse is the payee for the veteran's VA benefits 
and is acting on his behalf as the appellant in this case.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 decision issued by the 
RO.  

In March 1999, the Board remanded this matter for additional 
development of the record.  In this decision, the Board also 
granted the claim of service connection for PTSD.  

In a March 2000 decision, the Board denied the claim of 
service connection for a claimed respiratory disorder, to 
include COPD.  

Thereafter, the appellant appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a February 2001 Order, the Court vacated the Board's 
decision and remanded for additional proceedings.  

The Board then remanded this matter to the RO in October 2001 
for further development and adjudication.  

In a June 2003 decision, the Board again denied the 
appellant's claim of service connection.  

The appellant appealed this denial to the Court, which, in a 
September 2005 Order, vacated the Board's June 2003 decision 
and remanded the claim back to the Board.  

The Board then remanded the case to the RO in April 2006 for 
additional development of the record.  



FINDING OF FACT

The currently demonstrated respiratory disorder manifested by 
bronchial asthma, is shown as likely as not to have been 
permanently worsened as a consequence of his service-
connected PTSD.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
respiratory disability manifested by bronchial asthma is 
proximately due to or the result of the service-connected 
PTSD.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2006); 71 Fed. 
Reg. 52744-52747 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  

The Board has considered this new legislation with regard to 
the matter on appeal but finds that, given the favorable 
action taken below, no further assistance in developing the 
facts pertinent to this limited matter is required at this 
time.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

VA has recently added revised provisions of 38 C.F.R. 
§ 3.310(b) to conform the regulation to the holding of 
Allen.  71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  

Under this recent revision, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  

However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  Id.  

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating 
Disabilities (38 C.F.R., part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  Id.  

In this case, the veteran's service medical records are 
negative for complaints of, or treatment for, any chronic 
respiratory symptomatology.  The report of the veteran's 
March 1946 separation examination specifically indicates that 
his respiratory system was normal.  

Subsequent to service, in October 1981, the veteran was 
hospitalized at a private facility due to intermittent 
claudication in the left leg.  The hospital report indicates 
that he suffered from chronic asthma which had been 
periodically treated.  The 
X-ray studies showed hyperinflation of the lungs, with 
scarring in the apical area.  Among the diagnoses listed on 
the report was that of chronic asthma.  

In an August 1982 letter, the manager from the office of Amir 
H. Farahany, M.D., noted an October 1981 hospitalization and 
added that, during an office visit in early August 1982, the 
veteran complained of wheezing.  

In a February 1983 letter, James C. Thrailkill, M.D., noted 
that he had been the veteran's attending physician since 1953 
and that his main problems have been with his cardiovascular 
and respiratory systems.  He noted that the veteran had 
suffered from an intermittent inhalant allergy with asthma 
off and on his entire adult life.  

Subsequently, in August 1983, the veteran was admitted to the 
VA Medical Center (VAMC) in Durham, North Carolina with 
atypical chest pain and Type II hyperlipidemia.  The findings 
included that of rare expiratory wheezes, and a clinical 
diagnosis of non-tobacco use asthma was noted but not 
treated.  

A February 1984 VA outpatient treatment record indicates a 
diagnosis of COPD.  

A March 1990 VA examination revealed that the veteran was 
clearly dyspneic and had audible wheezing, at rest.  In 
addition, he had musical expiratory wheezing throughout on 
auscultation.  

The examiner remarked that the veteran had a thirty-year 
history of asthma with chronic dyspnea at the present time.  
Among the diagnoses listed on the examination report was that 
of severe restrictive ventilator defect.  

In a June 1999 letter, Dr. Farahany indicated that he had 
treated the veteran for the last twenty years and that he 
suffered from severe COPD/asthma, cardiac arrhythmia, and 
peripheral vascular disease.  

The pulmonary function testing from January 2000 revealed 
findings consistent with a severe obstructive airflow 
disease.  

VA medical records from April and May 2001 indicate that the 
veteran complained of having breathing problems and a 
productive cough and was assessed with COPD/emphysema and 
acute bronchitis.  

In a June 2001 letter, Dr. Farahany again indicated that he 
had treated the veteran for many years for COPD, peripheral 
vascular disease, and severe hypercholesterolemia.  

Dr. Farahany stated that the veteran's shortness of breath 
and respiratory problem started in the early 1940's right 
after his period of active duty service.  Also, Dr. Farahany 
noted that the veteran spent his service "in a closed 
environment [aboard a] Navy ship and lots of smoking 
around."  

Dr. Farahany further indicated that, since that time, the 
veteran had been dyspneic and had had trouble with his 
respiratory system.  He was noted to have not smoked or been 
exposed to industrial fibers, dust, or asbestos.  On a recent 
evaluation, his AP chest diameter had increased, and he had 
coarse rhonchi throughout his chest and an expiratory wheeze.  

Based on these findings, Dr. Farahany concluded that the 
veteran's respiratory problems started right after service 
and were the result of prolonged exposure to secondhand 
smoke.  Dr. Farahany further noted that the veteran's PTSD 
"severely" aggravated his respiratory disorder.  

The veteran subsequently underwent a VA examination in March 
2003, with an examiner who reviewed the claims file.  During 
the examination, the veteran related that, prior to his 
active duty service, he did not suffer from asthma or 
experience any wheezing, but that, while serving below deck 
aboard a ship, he was exposed to quite a bit of second hand 
smoke, coughed and became dyspneic.  He further noted that he 
had to go on sick call and was diagnosed with asthma in the 
late 1940's.  

Based on the examination results, the VA examiner initially 
commented that bronchial asthma was usually an interplay 
between genetic and environmental factors and that he could 
not state the precise etiology in the veteran's case.  

The VA examiner noted that the veteran also had a component 
of vocal cord dysfunction, which might be a major cause of 
his wheezing, as well as a history of cardiovascular disorder 
that could cause dyspnea.  

The examiner stated that it was not as likely as not that a 
current pulmonary disorder was due to disease or injury 
incurred or aggravated by service.  The examiner also opined 
that that it was also not as likely as not that any current 
pulmonary disorder was caused or worsened by the veteran's 
PTSD.  He noted that, while anxiety might worsen the 
symptoms, it would not increase the pulmonary pathology or 
disability.  

In June 2003, the veteran was admitted to a private facility 
due to severe shortness of breath and an acute asthma attack.  
His treating physician was Dr. Farahany.  The veteran's 
pertinent medical history, to include COPD and chronic 
anxiety, was noted in the admission report.  

An examination revealed poor air exchange and gross wheezing.  
The veteran was discharged less than a week later and 
diagnosed by Dr. Farahany with an acute exacerbation of COPD, 
with a history of chronic asthma since military service, 
presumably secondary to lung damage from exposure to 
extensive secondhand smoke.  

The veteran underwent a further VA respiratory examination in 
September 2006, with the same examiner who conducted the 2003 
examination.  The claims file was again reviewed by the 
examiner.  Based on the examination and the claims file 
review, the examiner determined that the veteran's diagnosis 
was bronchial asthma.  

The examiner further noted that it was less likely than not 
that the veteran's bronchial asthma was caused or permanently 
worsened by service.  In this regard, he noted that a 1985 VA 
treatment record indicated asthma for 25 years, which would 
place its onset well after service.  The veteran also had no 
respiratory effects at the time of discharge from service.  

The VA examiner determined that it was less likely than not 
that the veteran's bronchial asthma was caused or permanently 
worsened as a consequence of his service-connected PTSD.  The 
examiner noted that current research in this area, while 
indicating an effect "of stress on the immune system," was 
far from indicating that stress was a major risk factor for 
bronchial asthma, particularly stress achieved beyond 
childhood.  

Subsequently, in October 2006, Dr. Farahany submitted an 
additional statement in support of the veteran's claim.  Dr. 
Farahany noted treatment for severe COPD and asthma and 
indicated that the veteran had had asthma his entire life, 
with exposure to smoking in a poorly ventilated area during 
service.  Since then, the veteran was noted to have been 
dyspneic.  

Dr. Farahany further stated that the service-connected PTSD 
would "severely aggravate" his respiratory disorder.  This 
was due to excitement, anxiety and stress caused by horrible 
dreams he would have at night, which would bring on asthma 
and made it extremely hard for him to breathe.  

The Board has reviewed the competent medical evidence of 
record cited above and finds that there is evidence both 
supporting and contradicting the veteran's claim of service 
connection for a respiratory disorder.  The Board also notes 
that, while the veteran has claimed COPD, his treatment has 
primarily been for bronchial asthma.

Several considerations must be addressed in cases where there 
are competent but conflicting medical opinions.  

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  

The Board may, however, may favor the opinion of one 
competent medical professional over that of another so long 
as an adequate statement of reasons and bases is provided.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Also, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  

In cases where an examiner who has rendered a medical opinion 
has not had an opportunity to review the veteran's medical 
records, the medical opinion's probative value is 
substantially limited.  See Miller v. West, 11 Vet. App. 345, 
348 (1998) (bare conclusions without a factual predicate in 
the record are not considered probative); Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).  

Additionally, the fact that an opinion is relatively 
speculative in nature also limits its probative value.  For 
example, an examiner's opinion that a current disorder 
"could be" related to, or that there "may be" some 
relationship with, symptomatology in service makes the 
opinion of the examiner too speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish a causal relationship).  See also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's 
statement framed in terms such as "could have been" is not 
probative).  

Moreover, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions, although the Court has declined to 
adapt a "treating physician rule" under which a treating 
physician's opinion would presumptively be given greater 
weight than that of a VA examiner or another doctor.  See 
Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri 
v. Brown, 4 Vet. App. 467-471-3 (1993).  

In this case, the Board does initially conclude that the 
preponderance of the evidence is against the conclusion that 
the veteran's claimed respiratory disorder, including 
bronchial asthma, was first manifest in service.  There is no 
indication of treatment for a respiratory disorder in service 
or for many years later, and, as to the question of in-
service incurrence, the Board finds the unfavorable VA 
examination opinions from 2003 and 2006 to have greater 
probative value than those of Dr. Farahany, as the VA 
examiner (who conducted both examinations), unlike Dr. 
Farahany, had been confirmed to have reviewed the entire 
claims file, including the service medical records.  

As to the question of secondary service connection, due to 
aggravation from the service-connected PTSD, the Board finds 
Dr. Farahany's opinions to have a higher degree probative 
value in this regard than in regard to the question of in-
service incurrence.  

The Board has reached this determination because Dr. Farahany 
has been the veteran's treating doctor for over two decades 
and would have had ample opportunity to view and evaluate any 
ongoing relationship between the service-connected PTSD and 
his respiratory symptoms, notably those of asthma.  

The Board also finds the VA examiner's opinions to have 
considerable probative value.  The examiner, however, 
provided relatively cursory explanations for his 
determination that PTSD would not have permanently worsened 
the veteran's asthma.  

Also, the VA examiner suggested that there was some interplay 
between the service-connected PTSD symptoms and either short-
term exacerbation of asthma symptoms or stress on the immune 
system.  The examiner did not state a conclusion as to the 
etiology questions in this case; instead, the probability of 
aggravation was found to be merely less likely than not.  

At a minimum, as to the question of aggravation of bronchial 
asthma caused by PTSD, the Board finds the opinion of Dr. 
Farahany to have as much probative value as the unfavorable 
opinions of the veteran's VA examiner.  

Under 38 U.S.C.A. § 5107(b), VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue, as 
here.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Application of this law, with resolution of all doubt in the 
veteran's favor, results in the conclusion that the veteran's 
service-connected PTSD caused a permanent worsening of his 
claimed respiratory disorder, specifically including asthma.  

In reaching this determination, the Board notes that the 
evidence currently of record does not provide a clear picture 
as to the baseline level of severity of the veteran's 
respiratory disorder, separate from the degree of aggravation 
due to the service-connected PTSD.  

Accordingly, the Board will not attempt to quantify the 
degree of aggravation, deducting the baseline level of 
severity.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to 
be codified at 38 C.F.R. § 3.310(b)).

Rather, it is the determination of the Board in this case 
that the veteran's claimed respiratory disability manifested 
by bronchial asthma was aggravated as a consequence of his 
service-connected PTSD.  Accordingly, the claim for service 
connection for a respiratory disorder is granted.  



ORDER

Secondary service connection for a respiratory disability 
manifested by bronchial asthma is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


